Citation Nr: 1004336	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sensorineural hearing 
loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1971, 
November 1990 to June 1991, and September 2002 to July 2003.
 
This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in August 2009 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1. The presumption of soundness prior to the Veteran's entry 
into active duty in November 1990 has not been rebutted by 
clear and unmistakable evidence.  

2.  Sensorineural hearing loss in the Veteran's left ear is 
attributable to active duty.


CONCLUSION OF LAW

Sensorineural hearing loss in the left ear was incurred 
while on active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the issues of pre-existing disorder and 
aggravation, the Board notes that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrated 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).

To rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that a disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008).  VA bears the burden to rebut the 
presumption of aggravation in service.  Laposky v. Brown, 4 
Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently is required.  Routen v. Brown, 10 Vet. App. 183, 
189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

	Finally, as relevant here, 38 C.F.R. § 3.385 (2009) defines 
impaired hearing as a disability for VA purposes when the 
hearing thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.
	
	In this case, the Board concludes that service connection 
for hearing loss in the left ear should be granted, as clear 
and unmistakable evidence does not indicate that this 
disorder preexisted service.  
	
	Although the Veteran has three distinct periods of active 
duty, his service from November 1990 to June 1991 is the 
most relevant.  The fact that he left this period of active 
duty with sensorineural hearing loss in his left ear is 
undisputed.  Specifically, at a post-deployment audiological 
examination in May 1991, he exhibited a tonal hearing 
threshold of 60 dB at 4000 Hz, which meets the requirements 
of 38 C.F.R. § 3.385 (2009).  
	
	It is unclear, however, whether this hearing loss preexisted 
service.  There is no record of a physical examination upon 
his entry into active duty in November 1990.  Accordingly, 
the presumption of soundness attaches. 
	
	As to whether this presumption can be rebutted, a VA 
examiner in January 2008 asserted that such hearing loss 
existed prior to service based on a number of civilian 
audiological examinations.  The civilian examinations the 
examiner referred to indicated tonal thresholds in excess of 
40 dB at 4000 Hz since as early as July 1986.  Subsequent 
civilian audiological examinations indicated tonal 
thresholds of 4000 Hz of 50 dB in December 1987 and 60 dB in 
March 1990.  
	
	The VA examiner also noted that the Veteran's civilian 
audiological examinations indicated hearing thresholds were 
relatively consistent before and after active duty in 1990 
and 1991.  Based on this information, the examiner opined 
that it was less likely than not that the hearing loss that 
preexisted this period of active duty was not aggravated by 
service.  This opinion was effectively restated in September 
2009.
	
	However, the VA examinations do not address the Veteran's 
National Guard and other service-related audiological 
examinations prior to 1990, which indicated no sensorineural 
hearing loss.  Specifically, even though his civilian 
records indicated hearing loss in the form of a 40 dB tonal 
threshold at 4000 Hz as early as 1983, periodic in-service 
audiological examinations from June 1980, May 1984 and May 
1987 were normal.  In fact, in these examinations, no tonal 
threshold exceeded 10 dB for any frequency.  
	
	Based on the inconsistency between the Veteran's in-service 
audiological examinations in 1984 and 1987 compared to his 
civilian audiological examinations from that same period of 
time, the Board concludes that clear and unmistakable 
evidence does not exist to rebut the presumption that the 
Veteran was in sound condition prior to his entry into 
active duty in November 1990.  
	
	Being that the Veteran is presumed to have been in sound 
condition upon entry into active duty in November 1990, the 
evidence indicates that he experienced sensorineural hearing 
loss by the time he left active duty in June 1991, as 
evidenced by his audiological examination in April 1991.  
	
	Although a subsequent audiological examination in May 1991 
noted that the Veteran was not routinely exposed to 
hazardous noise, this observation is not accompanied by any 
supporting evidence.  Indeed, this conclusion is 
inconsistent with the Veteran's military specialty as a non-
commissioned officer in an artillery unit.  
	
	Therefore, based on this evidence, the Board concludes that 
clear and unmistakable evidence does not exist to rebut the 
presumption that the Veteran was in sound condition at the 
time of his entry into active duty in November 1990.  
Moreover, the evidence clearly establishes that he 
experienced sensorineural hearing loss in his left ear, as 
defined by 38 C.F.R. § 3.385 (2009), upon leaving active 
duty in June 1991.  Therefore, when affording the benefit of 
any reasonable doubt to the Veteran, service connection 
should be granted.  




ORDER

Service connection for sensorineural hearing loss in the 
left ear is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


